

116 HR 2672 IH: National Collegiate Athletics Accountability Act
U.S. House of Representatives
2019-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2672IN THE HOUSE OF REPRESENTATIVESMay 10, 2019Mr. Katko (for himself and Mr. Rush) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend section 487(a) of the Higher Education Act of 1965 to provide increased accountability of
			 nonprofit athletic associations and to establish a commission to identify
			 and examine issues of national concern related to the conduct of
			 intercollegiate athletics, and for other purposes.
	
		1.Short title; findings
 (a)Short titleThis Act may be cited as the National Collegiate Athletics Accountability Act, or the NCAA Act. (b)FindingsThe Congress finds as follows:
 (1)In fiscal year 2019, approximately $130,400,000,000 of Federal aid was available for higher education under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), including over $29,000,000,000 in Federal Pell Grants.
 (2)Funding under title IV of such Act is used to provide grants, loans, and work-study funds from the Federal Government to eligible students enrolled in institutions of higher education, including career schools.
 (3)Many institutions of higher education participate in voluntary, nonprofit athletic associations and athletic conferences, with the largest such association having over 1,000 member institutions of higher education with more than 470,000 students participating in athletics.
 (4)Athletic programs at institutions of higher education are some of the largest revenue generators for such institutions nationwide, accounting for billions of dollars in annual revenue from ticket sales, radio and television receipts, alumni contributions, guarantees, royalties, and association distributions.
 2.Program participation agreementsSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following:
			
 (30)In the case of an institution that has an intercollegiate athletic program, the institution will not be a member of a nonprofit athletic association unless such association—
 (A)requires annual baseline concussion testing of each student athlete on the active roster of each team participating in a contact or collision sport or a limited-contact or impact sport (based on the most recent classification of sports published by the Committee on Sports Medicine of the American Academy of Pediatrics) before such student athlete may participate in any contact drills or activities;
 (B)prior to enforcing any remedy for an alleged infraction or violation of the policies of such association—
 (i)provides institutions and student athletes with the opportunity for a formal administrative hearing, not less than one appeal, and any other due process procedure the Secretary determines by regulation to be necessary; and
 (ii)holds in abeyance any such remedy until all appeals have been exhausted or until the deadline to appeal has passed, whichever is sooner;
 (C)with respect to institutions attended by students receiving athletically related student aid (as defined in section 485(e)), requires any such athletically related student aid provided to student athletes who play a contact or collision sport (based on the most recent classification of sports published by the Committee on Sports Medicine of the American Academy of Pediatrics) to be—
 (i)guaranteed for the duration of the student athlete’s attendance at the institution, up to 5 years; and
 (ii)irrevocable for reasons related to athletic skill or injury of the student athlete; and (D)does not have in place a policy restricting the ability of institutions to pay stipends to student athletes..
		3.Presidential commission on intercollegiate athletics
 (a)EstablishmentThere is established a commission to be known as the Presidential Commission on Intercollegiate Athletics.
			(b)Duties
 (1)ReviewThe Commission shall review and analyze the following issues related to intercollegiate athletics: (A)The interaction of athletics and academics, including—
 (i)the extent to which existing athletic practices allow student athletes to succeed as both students and athletes;
 (ii)how athletics affect the academic mission, academic integrity, and credit worthiness of institutions of higher education;
 (iii)graduation rates of student athletes; and (iv)standards of academic eligibility for participation in and terms of scholarships for student athletes.
 (B)The financing of intercollegiate athletics, including— (i)sources of revenue, including student fees, media contracts, and licensing agreements;
 (ii)expenditures of revenue, including compliance with title IX of the Education Amendments of 1972, coaching salaries, and facilities development;
 (iii)the ability of institutions of higher education to finance intercollegiate athletics; (iv)the financial transparency of intercollegiate athletics;
 (v)the criteria for receipt of financial disbursements or rewards from athletic membership associations;
 (vi)rules related to earnings and benefits by student athletes, including the possibility of commercial compensation for the use of the names, images, and likenesses of student athletes and whether a student athlete may retain a personal representative to negotiate on behalf of the student athlete;
 (vii)tax regulations related to revenue from intercollegiate athletics; and (viii)Federal judicial decisions that affect compensation for student athletes or the right of student athletes to organize as a collective bargaining unit.
 (C)Recruitment and retention of student athletes, including rules related to— (i)professional sports participation;
 (ii)transfer of student athletes to other institutions; and (iii)recruitment and representations made to potential student athletes.
 (D)Oversight and governance practices. (E)Health and safety protections for student athletes.
 (F)Due process and equal enforcement related to rules and regulations for student athletes. (G)Any other issues the Commission considers relevant to understanding the state of intercollegiate athletics.
 (2)RecommendationsThe Commission shall develop recommendations regarding the issues identified in paragraph (1) based on the review and analysis of the issues under such paragraph.
				(c)Membership
 (1)In generalThe Commission shall be composed of 17 members appointed as follows: (A)Five members appointed by the President, in consultation with the Secretary of Education and the Attorney General.
 (B)Three members appointed by the Speaker of the House of Representatives, including— (i)one Member of the House of Representatives; and
 (ii)two individuals who are not Members of Congress. (C)Three members appointed by the minority leader of the House of Representatives, including—
 (i)one Member of the House of Representatives; and (ii)two individuals who are not Members of Congress.
 (D)Three members appointed by the majority leader of the Senate, including— (i)one Member of the Senate; and
 (ii)two individuals who are not Members of Congress. (E)Three members appointed by the minority leader of the Senate, including—
 (i)one Member of the Senate; and (ii)two individuals who are not Members of Congress.
 (2)QualificationsAppointments shall be made from individuals who are specially qualified to serve on the Commission by virtue of their education, training, or experience.
 (3)VacancyAny vacancy on the Commission shall not affect the powers of the Commission, but shall be filled in the manner in which the original appointment was made.
 (4)ChairThe Chair of the Commission shall be elected by the members. (5)Reimbursement; service without payMembers of the Commission shall serve without pay, except members of the Commission shall be entitled to reimbursement for travel, subsistence, and other necessary expenses incurred by them in carrying out the functions of the Commission, in the same manner as persons employed intermittently by the Federal Government are allowed expenses under section 5703 of title 5, United States Code.
 (d)StaffThe Commission may appoint and fix the compensation of a staff director and such other personnel as may be necessary to enable the Commission to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this paragraph may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code.
			(e)Meetings
 (1)In generalThe Commission shall meet at the call of the Chair or of a majority of its members. The Commission shall meet on at least a biannual basis.
 (2)First meetingThe first such meeting shall occur not later than 90 days after the date of the enactment of this Act.
				(f)Powers
 (1)In generalThe Commission may, for the purpose of carrying out this section, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate.
 (2)DelegationAny member or agent of the Commission may, if authorized by the Commission, take any action which the Commission is authorized to take by this subsection.
 (3)Access to informationThe Commission may secure directly from any department or agency of the United States information necessary to enable it to carry out this section. Upon request of the Commission, the head of such department or agency shall furnish such information to the Commission.
 (4)Use of mailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.
 (5)Administrative supportThe Administrator of General Services shall provide to the Commission on a reimbursable basis such administrative support services as the Commission may request that are necessary for the Commission to carry out its responsibilities under this section.
 (g)ReportNot later than the date that is 1 year after the date of the first meeting of the Commission, the Commission shall submit to the President, the Chair and Ranking Member of the Committee on Education and Labor of the House of Representatives, and the Chair and Ranking Member of the Committee on Health, Education, Labor, and Pensions of the Senate, a written report of its findings and recommendations based on the review and analysis required by subsection (b).
 (h)TerminationThe Commission shall terminate on the date that is 30 days after the date on which the Commission submits the report required by subsection (g).
 (i)DefinitionsIn this section: (1)CommissionThe term Commission means the Presidential Commission on Intercollegiate Athletics established by subsection (a).
 (2)Institution of higher educationThe term institution of higher education means any institution of higher education that— (A)meets the definition in section 102(a)(1) of the Higher Education Act of 1965 (20 U.S.C. 1002(a)(1)); and
 (B)has student athletes who are eligible for Federal student loans. 